Memorandum by the Court.
Appeal from an order of Surrogate’s Court of Albany County directing the appellants to appear and be examined before trial. The proceedings in Surrogate’s Court are directed to the validity of the last will and testament of Samuel W. Mann. An action was commenced in the Supreme Court between the parties hereto with reference to certain assets of the decedent and for the return of moneys and properties alleged to have been fraudulently obtained and withheld. We are of the opinion that the issues involved in the Supreme Court action are such that the Surrogate’s Court proceedings cannot be finally adjudicated until there has been a judgment in the Supreme Court, which determination may substantially affect the value of the decedent’s estate and other facets involving the probate of the last will and testament of Samuel W. Mann, deceased, and presently being administered by a temporary administrator. In furtherance of orderly procedure, the parties should therefore direct their immediate attention to a disposition of the Supreme Court action, during the pendency of which the proceedings in Surrogate’s Court are hereby stayed. (See Matter of Tebin, 7 A D 2d 720.) Settle order on notice. Gibson, P. J., Herlihy, Reynolds, Taylor and Hamm, JJ., concur.